Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/26/22 has been hereby entered.

2. Claims 1, 3, 5-13 and 15-20  are pending. 


Claims 1, 3, 5-13 and 15-20  read on a method for producing neoantigen targeting Tcell  are under consideration in the instant application.


3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  1, 3, 5-13 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 or  US Patent Application 20180251723.


US Patent Application ‘523 teaches a method of producing neoantigen targeting  T cells, comprising providing a cell culture apparatus comprising a first and a second culture chamber, contacting the dendritic cells with antigen material in the first culture chamber and flowing a cell suspension comprising T cells into the first culture chamber to  co-culture the mature dendritic cells and T cells.    US Patent Application ‘523 teaches that said method is performed in the closed cell culture system such that sterility is maintained throughout the method. US Patent ‘523 teaches that cell culture chamber is configurated to fluidically connected one chamber to another so that neoantigen specific T cells can be transferred between chambers. US Patent Application ‘523 teaches that the culture medium can be re-used in the culture chambers ( see entire document, paragraphs 0004, 0007, 0020, 0024, 0031,  0044, 0063 0068  in particular).

US Patent Application ‘723 teaches a method of producing antigen transduced T cells, comprising providing a cell culture apparatus comprising a first and a second culture chamber, contacting the dendritic cells with antigen material in the first culture chamber and flowing a cell suspension comprising T cells into the first culture chamber to  co-culture the mature dendritic cells and T cells.    US Patent Application ‘523 teaches that said method is performed in the closed cell culture system such that sterility is maintained throughout the method.  ( see entire document, paragraphs 0005, 0010,  0013, 0014, 0047, 0059  in particular).


It is noted that US Patent Application ‘523 and US Patent Application ‘723 do not explicitly teaches at least three cycle of expanding neoantigen-specific T cells between two cell culture chambers.

It is clear that both the prior art and applicant use the same cell culture apparatus comprising the first and the second culture chambers that fluidically connected to generate the neoantigen specific T cells. Thus it is the Examiner’s position that it would be conventional and within the skill of the art to : (i) identify  an optimal numbers of cycle of expanding neoantigen specific T cells between two cell culture chambers. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
    
5. No claim is allowed.


6. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644